Case 2:90-cv-00520-KJM-DB Document 6746-13 Filed 07/01/20 Page 1 of 5




            Exhibit L
         Case 2:90-cv-00520-KJM-DB Document 6746-13 Filed 07/01/20 Page 2 of 5

Inmate Name       CDCR # Date of Grievance     Coleman class status
F. Mosqueda       V-67993         5/18/2014    No
L. Cortinas       P-09908         5/19/2014    Class member
L. Eldridge       K-72457         5/29/2014    No
F. Ramirez, Jr.   AE-9021         6/11/2014    No
R. Ruse           D-44173         6/13/2014    Inactive
A. Johnson        P-20038         6/16/2014    Class member
G. Nieto          T-66596         6/16/2014    No
N. Sambrana       K-53140         6/16/2014    No
D. Alvarez        D-07374         6/17/2014    No
Dale              P-27601         6/18/2014    No
A. Morales        AN-6424         6/19/2014    No
A. Johnson        P-20038         6/20/2014    Class member
J. Sawyer         AA-1674         6/20/2014    No
J. Villegas       T-56192         6/21/2014    Class member
D. Moreno         AB-9220         6/22/2014    No
T. Robinson       F-55048         6/22/2014    No
V. Jackson        C-39492         6/22/2014    Class member
D. Caldwell       F-34117         6/23/2014    No
M. Gonzalez       AB-2524         6/24/2014    No
M. Saavedra       E-07529         6/24/2014    No
R. Reyes          T-09726         6/24/2014    No
L. Walker         J-53260         6/27/2014    Class member
S. Dominici       P-12762         6/27/2014    No
L. Pennix         J-94038         6/29/2014    No
R. Anderson       AH-4031           7/6/2014   No
S. Dunkhurst      V-97052         7/11/2014    No
Thatcher          K-81267         7/13/2014    No
J. Selsor         K-82840           8/3/2014   No
L. Perry          J-11869        11/16/2014    No
L. Turner         G-05794        11/17/2014    Class member
S. Negrete        P-49458        11/20/2014    No
F. Hernandez      F-09157        12/23/2014    No
J. Moreno         F-25733           1/5/2015   Class member
Malone            E-78802         1/15/2015    Class member
V. Green          C-61557           2/8/2015   Class member
J. Martinez       J-52893         3/16/2015    Class member
M. Rocha          K-34251           8/3/2015   No
A. Garcia         F-10204           8/4/2015   No
P. Martinez       E-79704           8/4/2015   No
R. Guerrero       P-79983           8/4/2015   No
S. Dermendzhyan   V-49819           8/4/2015   Inactive + No
O. Reynoso        H-93482           8/6/2015   No
R. Salas          G-55918           8/6/2015   No
R. Becerra        K-57108           8/7/2015   Inactive + No
B. Bartosh        D-91985           8/9/2015   No
G. Adams          P-29440           8/9/2015   No
           Case 2:90-cv-00520-KJM-DB Document 6746-13 Filed 07/01/20 Page 3 of 5

J. Torres        V-68554         8/9/2015   No
J. Villareal     H-84098         8/9/2015   Inactive + No
M. Suarez        V-82078         8/9/2015   No
N. Cleveland     T-65081         8/9/2015   No
S. Hardcastle    H-01294         8/9/2015   No
S. Nania         K-37078         8/9/2015   No
A. Sandoval      D-61000        8/10/2015   No
D. Ramos         T-91437        8/10/2015   No
I. Sotelo        F-10381        8/10/2015   No
J. Aguilar       P-20814        8/10/2015   No
J. Garcia        E-94675        8/10/2015   No
V. Ramirez       J-79674        8/10/2015   No
M. Guzman        K-80395        8/11/2015   No
P. Evans         J-43496        8/11/2015   No
A. Barron        F-73020        8/12/2015   Inactive + No
A. Rodriguez     D-89239        8/12/2015   Inactive + No
D. Roman         C-15546        8/12/2015   No
M. Marruffo      P-65579        8/12/2015   No
S. Hernandez     G-32389        8/12/2015   Inactive + No
E. Foster        H-48556        8/13/2015   No
R. Reed          T-17989        8/13/2015   No
D. Gutierrez     V-48214        8/16/2015   No
J. Cress         V-30548        8/16/2015   No
M. Kropp         T-46877        8/16/2015   No
G. Andrade       P-53522        8/17/2015   No
A. Castellanos   C-17275        8/18/2015   No
D. Ortiz         C-42223        8/18/2015   No
J. Ceballos      E-82190        8/18/2015   No
J. Sawyers       F-33417        8/18/2015   Inactive + No
S. Saldana       V-30056        8/18/2015   No
S. Rodriguez     AV-0386        8/19/2015   No
C. Quispe        V-26598        8/20/2015   No
J. Houston       D-24165        8/20/2015   No
T. Ashker        C-58191        8/20/2015   No
V. Martinez      K-97257        8/20/2015   No
M. Thompson      F-43276        8/21/2015   No
A. Juarez        F-55194        8/23/2015   No
A. Valencia      P-80790        8/23/2015   No
J. Carraza       T-66284        8/23/2015   No
P. Martinez      E-79704        8/23/2015   No
J. Palos         F-14866        8/24/2015   No
L. Aguirre       V-99888        8/25/2015   Inactive + No
E. Trejo         K-72446        8/26/2015   Inactive + No
J. Flores        G-00837        8/26/2015   No
M. Payan         T-08858        8/26/2015   No
M. Perez         D-46240        8/26/2015   No
A. Andrade       F-37180        8/27/2015   Inactive + No
          Case 2:90-cv-00520-KJM-DB Document 6746-13 Filed 07/01/20 Page 4 of 5

F. Monroy       T-37312        8/30/2015   No
S. Rubio        H-29053        8/30/2015   No
J. Martinez     H-93376        8/31/2015   No
D. Romero       K-39790         9/1/2015   No
L. Quezada      K-10024         9/1/2015   No
A. Coronado     P-62479         9/3/2015   No
J. Rodriguez    V-68063         9/3/2015   No
R. Chaidez      F-47646         9/3/2015   No
A. Perryman     AR-6158         9/7/2015   No
G. Nevarez      K-28495         9/7/2015   No
D. Treglia      T-66950        9/14/2015   Inactive + No
J. Camarillo    P-06688        9/14/2015   No
E. Enriquez     D-50895        9/15/2015   No
N. Ortega       T-54609        9/15/2015   No
E. Gonzalez     F-69178        9/20/2015   No
M. Haro         J-36101        9/20/2015   No
E. Robles       T-22777        9/24/2015   No
D. Jackson      V-74188        9/28/2015   No
J. Vargas       T-11954       10/18/2015   No
R. Guerrero     P-90335       10/19/2015   No
L. McCoy        G-67351       10/22/2015   No
C. Lipsey       F-18039        11/3/2015   Class member
M. Ramirez      E-96963        11/3/2015   No
J. Chavez       AG-8871        12/2/2015   No
J. Hernandez    AC-3208        12/6/2015   No
R. Smallwood    C-15171       12/10/2015   No
G. Lopez        T-81282       12/27/2015   No
J. Lopez        F-42207         1/2/2016   Inactive + No
E. Harris       H-63617         1/7/2016   No
R. Manzanillo   J-91574        1/24/2016   Class member
R. Allen        F-76592        2/11/2016   No
J. Ledesma      V-87318        2/21/2016   No
R. Farias       G-52538         3/1/2016   No
D. Lopez        G-40832         3/2/2016   No
R. Lear         H-28226         3/4/2016   No
W. Luna         E-27010        3/20/2016   No
A. Federico     G-20850        3/23/2016   Class member
R. Bernard      AX-4698        4/11/2016   No
E. Harris       H-63617        5/22/2016   No
C. Lipsey       F-18039       10/17/2016   Class member
C. Lipsey       F-18039       12/15/2016   Class member
M. Stires       T-82616        3/28/2017   Class member
E. Nungaray     AR-8118         7/3/2017   Class member
A. Jones        P-85158        7/19/2017   Class member
J. Rico         AI-3815         8/9/2017   No
E. Gulbronson   H-52054        8/28/2017   Class member
J. Rico         AI-3815        9/26/2017   No
            Case 2:90-cv-00520-KJM-DB Document 6746-13 Filed 07/01/20 Page 5 of 5

C. Robles         AC-3318        2/19/2018   No
E. Harris         H-63617        3/17/2019   No
E. Harris         H-63617         9/6/2019   No
J. Nest           AR-3848         1/5/2020   Class member
Z. Henley         BC-9550         3/2/2020   Class member
G. Sotelo         BJ-7855         3/8/2020   No
Smith             AN-9812                    No
